Citation Nr: 0006121	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  97-26 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which continued the 10 percent 
evaluation assigned for PTSD.  The veteran appealed the 
decision to the Board which remanded the case to the RO in 
March 1999 for further development.  After completion of the 
requested development to the extent possible, including 
clarification of the identity of the veteran's representative 
and continued denial of the veteran's claim, the RO returned 
the case to the Board for further appellate review.

To allay concerns expressed in a February 2000 Written Brief 
Presentation, the Board assures the veteran's representative 
that the veteran's signed April 1999 representative 
appointment form is valid and acceptable.  The Board invites 
the representative's attention to the claim for VA benefits, 
Notice of Disagreement and substantive appeal, all of which 
have been signed only by the veteran and all of which the 
Board has considered valid and acceptable, notwithstanding a 
currently effective April 1991 RO decision finding the 
veteran incompetent to handle his own financial affairs.


REMAND

While the Board appreciates the efforts of the VA physician 
who conducted the veteran's May 1999 psychiatric examination 
and the RO's attempt to clarify the physician's initial 
examination report, neither the initial report nor the 
addendum constitute an adequate response to the March 1999 
REMAND.  Specifically, neither report identifies and 
differentiates the symptomatology or impairment attributable 
to the veteran's service-connected PTSD from that of another 
nonservice-connected entity or explains why differentiation 
is not possible.

VA evaluates a service-connected disability by comparing a 
veteran's actual symptoms to rating standards articulated by 
an applicable diagnostic code provision in VA regulations.  
38 U.S.C.A. §§ 1155, 7104(a), (c), (d)(1); 38 C.F.R. § Part 4 
(1999); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 
(1991).  For example, VA rates the severity of PTSD under 
diagnostic code 9411 describing various levels of 
occupational and social impairment.  38 C.F.R. § 4.130.  VA 
compares a veteran's particular PTSD symptomatology and 
impairment with the most closely matching diagnostic code 
criteria, then assigns the corresponding disability rating.  
If a veteran with PTSD also has another mental disorder 
manifested by similar symptoms and impairment, VA necessarily 
must attempt to differentiate them so as to consider only the 
manifestations resulting from the service-connected disorder.  
That is not possible here given the current state of the 
record.

In this case, the physician's assessment that the veteran's 
PTSD and schizophrenia together render him unable "to 
function in any working situation" and that "10% of this 
disability is due to the [service-connected] PTSD and the 
rest of [sic] the [nonservice-connected] schizophrenia" 
clearly is not useful for rating purposes.  It fails to 
describe manifestations attributable only to PTSD sufficient 
to permit VA to match these objective medical findings to the 
diagnostic code rating standards.  Therefore, the Board is 
constrained to REMAND this case again for fuller development.  
See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

The veteran is to be afforded a VA 
psychiatric examination by a physician 
other than the one who performed the May 
1999 examination.  The purpose of the 
examination is to determine the nature 
and severity of the veteran's service-
connected PTSD.  The evaluation must 
include a comprehensive mental status 
evaluation and all appropriate testing 
following the examiner's detailed review 
of the veteran's claims folder.  Upon 
completion of the examination, the 
psychiatrist must specify all current 
psychiatric diagnoses and, to the extent 
possible, differentiate the 
symptomatology attributable to the 
service-connected PTSD from that of any 
other nonservice-connected psychiatric 
entity.  In the event differentiation is 
not possible the examiner must so state 
and explain why.  In addition, the 
examiner should provide an assessment of 
the degree of the veteran's social and 
industrial impairment due solely to the 
service-connected PTSD and explain the 
basis for this opinion.  The examiner 
must also consider the severity of the 
PTSD, and only the PTSD, in terms of the 
Global Assessment of Functioning Scale 
including designation of a numerical 
score and a full discussion of the 
significance of the score assigned.

Thereafter, the RO should readjudicate the veteran's claim 
for PTSD.  If the RO denies the benefit sought on appeal, it 
should issue a supplemental statement of the case and provide 
the veteran with a reasonable time within which to respond.  
The RO then should return the case to the Board for final 
appellate consideration.


The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




